Order unanimously affirmed, with $20 costs and disbursements to the petitioner-respondent. Item (1) of the demand for arbitration is sufficiently broad to permit the arbitrators to determine who was at fault in the altercation between the superintendent, Shinn, and the employee, Kuliek. It will also permit the arbitrators to fashion an appropriate remedy based upon such determination. The permissible extent of such remedy need not now be considered in advance of the rendition of the award nor should we speculate as to what such remedy might be. Whether or not the arbitrators, in making such award, will have exceeded the scope of their powers under the agreement, can and should properly be determined, if necessary, after its rendition. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.